This suit is brought by the heirs and devisees of Martha J. Naylor to enjoin the trustees of schools of township 18 north, ranges 10 and 11 west, in Vermilion County, and the school directors of school district No. 140, in said county, from advertising or conducting a sale, or removing the school buildings situated on one acre of land used as a school site. After hearing, the circuit court of Vermilion County entered a decree dismissing the complaint, and plaintiffs appeal directly to this court.
The facts are not in dispute. In 1869 Martha J. Naylor made a quitclaim deed to the trustees of schools, and their successors in office, for one acre of land. The deed contained the following clause:
"Said land is hereby conveyed by Quit Claim for school purposes only. And it is hereby understood and stipulated that whenever said one acre of land hereby conveyed is not used any more for School purposes by said Trustees of Schools as above, or their Successors in office, that the said one acre of land hereby conveyed shall revert back to the said Martha J. Naylor, or to her heirs."
No question is raised in this case but that the plaintiffs are the proper parties to bring the suit. A schoolhouse and other buildings were erected upon the land, and it was used for school purposes for many years. After 1945 the schoolhouse was no longer used for teaching pupils, and the trustees of schools therefore took steps to sell the buildings. The plaintiffs as heirs and devisees of the grantor objected to the sale, claiming ownership of the land and the buildings by virtue of the reverter clause in the deed, and instituted the suit. There is no dispute as to the reversion of the land without the buildings. The sole question *Page 158 
is whether plaintiffs are entitled to the buildings erected upon the lands by the school authorities, or whether said authorities may sell the buildings for the benefit of the school district.
Plaintiffs contend that under the common law the buildings became fixtures and passed with the land. The appellees contend that the reverter provision of the deed applies only to the land itself, and that the school trustees under applicable school laws have authority to sell the improvements that they have placed upon the land with school funds. At the time the deed to the school trustees was made, the statute of 1857, then in force, provided as follows: "The board of trustees of each township in the State may receive any gift, grant, donation, or devise made for the use of any school or schools, or library, or other school purposes within their jurisdiction; and they shall be and are hereby invested, in their corporate capacity, with the title, care and custody of all school houses and school house sites; but the supervision and control of them is expressly vested in the directors of each district in which said property is situated, * * *." Laws of 1857, p. 271.
Section 22 of article 4 of the School Code (Ill. Rev. Stat. 1947, chap. 122, par. 4-22,) provides for the sale of schoolsites or school buildings, or sites with buildings thereon, or any other real estate, after complying with certain requirements not here in issue. It is conceded that the appellees complied with all of the requirements of the statutes preliminary to authorizing a sale of the buildings on this school site, until stayed by the restraining order of the circuit court. The only question presented is whether the reverter clause in the deed operates to vest in the heirs of Martha J. Naylor title to the buildings as well as the land upon which they are located.
Appellants discuss the issue as though the transaction was between private parties and the ordinary law of fixtures applied to the situation, while the appellees argue *Page 159 
that the language of the statute, as well as the fact that appellees are acting as officers for the benefit of the schools, indicates the reverter clause applies only to what was conveyed at the time and cannot affect the title to the improvements.
The school statutes have made the trustees of schools the holder of title of all school property for the use of the people of the State of Illinois. The scheme and plan of the law was to vest title to lands and buildings in the trustees and the supervision and management in the directors, but the real owner is the people of the State. (Carter Oil Co. v. Liggett, 371 Ill. 482.) Other sections of the school statutes provide for leasing land, consolidation of districts, increasing the size of districts, and reducing the number of school buildings, or increasing the capacity thereof, all of which have their place in the public school system devised by the General Assembly.
For the accomplishment of all of the purposes designed, and perhaps others, the law provided that the trustees in their corporate capacity acquired title to all "school houses," and "school house sites." The language placed a separate title to the house and the sites in the school trustees. Since the statute authorizes trustees of schools to receive gifts and grants of property which, if given for limited purposes, may be subject to reverter if the purpose is abandoned, it is fair to infer that the legislature had this general principle in mind of severing the title to the buildings from the building sites, and vesting it separately in the school trustees. The natural result of an abandonment of school purposes in such a case would affect only the property which was acquired for the site. This provision of the law must have been contemplated by the parties to the deed when it was delivered, since one is presumed to take into consideration any particular law applying to the contract under consideration. (Belleville Advocate Printing Co. v. County ofSt. Clair, 336 Ill. 359.) At the time the deed was delivered *Page 160 
the grantor knew the trustees would take title to the land as land, and that title to any building afterward erected upon the premises would vest in the trustees, and also must have known that the said trustees by virtue of said severance could dispose of the buildings separately, or the sites and the buildings together; and also must have realized that the one property would be subject to any condition placed in the deed, while the other would not.
The law of 1865, in effect at the time of the transaction, has been substantially the same since 1841, and is the same today, with respect to the severing of title of school property vested in school trustees. (Ill. Rev. Stat. 1947, chap. 122, par. 4-21.) Without doubt the particular language used in these statutes was for a specific purpose, and the General Assembly must have contemplated that changes in conditions that would affect the administration of school laws might require larger or more school houses and different facilities for teaching, which has been so noticeable in the last half century; and to effectuate such purposes it provided for the severance of titles to school property and separate powers of sale, or sale in combination for all school purposes.
Thus, if the population or territory of a district became too small to support a school the building could be sold, or transferred to another location. Or, if, as the case seems to be at present, the law was designed to furnish education in one place for a considerable territory, many of the sites could be abandoned for school purposes, enabling the school trustees to sell together or separately school property for the benefit of the school fund. Of course, if there was a reverter clause in the deed to the site they could realize only from the sale of the schoolhouse proper, and no doubt this was one of the objects in so framing the law.
When we seek the intention of the parties from the language of the deed we must consider the time it was made, the use intended, and the law applying to the special *Page 161 
intended use of the property. The evidence discloses that the building upon this particular site was large and substantial, and must have cost several thousand dollars. It also shows that the grantor received $50 for one acre of land, which at the time was a substantial consideration. These facts alone rebut any actual intention that the reverter clause should include any buildings, because to so infer would be to imply a right to make a gift, wholly beyond the power of school trustees. (Board of Education
v. Alton Water Co. 314 Ill. 466.) As a matter of fact, the deed of conveyance under consideration implies strongly that the land only in its then condition was to revert, since the language specifically limits the reverter to the exact ground conveyed by the use of the words "whenever said one acre of land hereby conveyed is not used * * * the said one acre of land hereby conveyed shall revert."
In Hackett v. Trustees of Schools, 398 Ill. 27, we show that similar language "contemplated that the right or option to repurchase related only to the land. Both parties to the deed were charged with notice of the power of the school trustees * * * to sell a school site, school buildings or site with buildings thereon." We are strongly of the opinion that not only was it the actual intent of the parties to the deed in question here to exclude buildings from the reverter clause, but that it would have been a breach of trust upon the part of the trustees to intend otherwise. The intent of the parties is the controlling element in determining whether improvements are removable or otherwise. Hopwood v. Green, 375 Ill. 167; National Bank ofthe Republic v. Wells-Jackson Corp. 358 Ill. 356.
However, if there be any remaining doubt about the construction we have given above to the school law, it is settled by Hackett v. Trustees of Schools, 398 Ill. 27, in which we held that where the deed for school purposes contained a privilege to buy back the site for $75, in case it was abandoned, such privilege did not include the buildings. *Page 162 
Appellants argue that there is a difference between a case where a privilege is placed in a deed and provision for reverter. We do not think there is a sound distinction between the cases. Both deeds conveyed a determinable fee; in both deeds the condition was subsequent, depending upon the cessation of use for school purposes. In the Hackett case the privilege or option was binding. (Wagner v. McClay, 306 Ill. 560.) So, we have only this difference between the two conditions, — in the one $75 must be paid to obtain the reverter, and in the other case nothing. In the Hackett case we held there were no rights obtained in the school buildings under the privilege clause. There can be no distinction between the two cases. Both involve school property; both involve a deed which would include improvements unless the law or facts would take them out of the operation of the rule. Both deeds contained a condition subsequent and both deeds within their own language create an inference not to include the buildings upon reverter. And, above all else, in each instance the law in force vested the title to the buildings in the school trustees, not subject to the condition affecting the school site. There is no distinction in the legal principles involved, and the result must necessarily be the same.
We think the General Assembly vested the trustees of schools with specific power to hold title to school buildings separate from the title by which they hold title to school sites; and also vested power in said trustees to sell them separately. If such separate sales of buildings results in the abandonment of the use of the premises for school purposes, the condition annexed to the use of the site will be unaffected. The vesting of title in the trustees of all school houses and all school sites, and the power to sell separately school houses or school sites, or school sites with school houses, clearly indicates the legislature intended them to be considered severed for title or sale. The decree of the circuit court carried out not only the intent of the General *Page 163 
Assembly, but, also, what appears to have been the actual intent of the parties.
The decree is affirmed.
Decree affirmed.